DETAILED ACTION

Response to Amendment
The amendment filed on 2/18/2021 has overcome all objections and rejection in the Office Action filed on 12/03/2021.

Allowable Subject Matter
Claim1-6 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record, Lippmann et al (DE 102016121047 A1; relied upon in the Office Action filed on 12/03/2020), fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the line ends of the data lines provide a spring force that retains the plurality of light sources in the plurality of cavities as set forth in the claim.
Re Claims 2-6 and 10-12:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 13:
The closest prior art of record, Lippmann et al (DE 102016121047 A1; relied upon in the Office Action filed on 12/03/2020), fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the line ends of the data lines provide a spring force that retains the plurality of light sources in the plurality of cavities as set forth in the claim.

Re Claims 14-17:
The claims are allowed due to their dependence on allowed base claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875